Citation Nr: 0628283	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-12 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) compensation benefits on behalf of 
his wife and minor child, for a period from approximately 
October [redacted], 2000 to September [redacted], 2002, when he was 
incarcerated.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a special apportionment decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The procedural history of this claim will be set out in 
greater detail below but, essentially, this issue concerns 
payment of benefits to the veteran's spouse (the appellant) 
and their daughter during such time as he was incarcerated.  
After release, he appears to be living with his wife and 
daughter, and VA benefits being paid are said to include a 
wife and daughter.  Thus, the issue is characterized as cited 
on the title page as it appears that this would be the only 
time consideration of apportionment would be appropriate.

In this decision, the Board will assign an apportionment at 
an amount that is at least that which would have been due to 
the appellant and daughter as dependents of the veteran 
during the time period in question.  That is, the award 
granted herein is at least at the rate veteran would have 
been paid for two dependents if he were not incarcerated.  If 
the RO needs additional information to determine the 
applicable amount, information may be solicited.  If 
appellant disagrees with the amount, she may challenge the 
amount determined.


FINDINGS OF FACT

1.	In a September 1997 rating decision, the RO granted the 
veteran's claim for service connection for post-
traumatic stress disorder (PTSD), evaluated as 100 
percent disabling, effective from October 1995.

2.	The veteran was incarcerated under the jurisdiction of a 
state penal institution for conviction of a felony 
offense, from approximately October [redacted] 2000 to September 
[redacted], 2002.

3.	At the time of his incarceration and until September [redacted], 
2002, the veteran had a wife (the appellant), and a 
minor child, their daughter, [redacted], who were 
financially in need of the compensation benefits not 
payable to him at least at the rate entitled during this 
time for a wife and daughter.


CONCLUSION OF LAW

The appellant and her minor child [redacted] were entitled to an 
apportionment of the veteran's VA compensation not payable to 
him due to his incarceration from approximately October [redacted], 
2000 to September [redacted], 2002, and payable to them at the, at 
least at the applicable statutory rate for two dependents of 
the veteran the would have been due to the veteran were he 
not incarcerated.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§ 3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she and her minor daughter, 
[redacted], were entitled to an apportionment of the veteran's VA 
compensation benefits for the period from approximately 
October [redacted], 2000 to September [redacted], 2000, when he was 
incarcerated.

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of the appellant's claim 
for an apportionment of the veteran's VA compensation 
benefits from approximately October [redacted], 2000 to September [redacted], 
2002, during his incarceration.  In view of the disposition 
below, no useful purpose would be served by delaying the 
adjudication of this issue further to conduct additional 
development pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

II.	Pertinent Law

Any person serving a period of incarceration for conviction 
of a felony who is incarcerated in a Federal, State or local 
penal institution in excess of 60 days will not be paid 
compensation in excess of the amount payable for a 10 percent 
disability rating (if his combined rating is 20 percent or 
higher) beginning on the 61st day of incarceration.  All or 
part of the compensation not paid to an incarcerated veteran 
may be apportioned to his dependents on the basis of 
individual need. VA will inform a person whose benefits are 
subject to this reduction of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated.  In addition, VA will also notify the person's 
dependents of their right to an apportionment if VA is aware 
of their existence and can obtain their addresses.  An 
apportionment under this section shall be effective the date 
of reduction of payments made to the incarcerated person, 
subject to payments to the incarcerated person over the same 
period, if an informal claim is received within one year 
after notice to the incarcerated person, and any necessary 
evidence is received within one year from the date of 
request.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 
(2005).  See Bolton v. Brown, 8 Vet. App. 185, 192-4, (1995)

The Board notes that 38 C.F.R. 3.665 was recently amended in 
part, see 68 Fed. Reg. 34542 (June 10, 2003), but these 
amendments have no relevance to the particular facts in this 
case, as they concern rules governing reduction of benefits 
for fugitive felons.  Accordingly, it is not necessary for 
the Board to apply both the pre- and post-amendment versions.  
Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000).

All or any part of the compensation payable on account of any 
veteran may be apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration will be given to such factors as 
the amount of VA benefits payable; other resources and income 
of the veteran and those dependents on whose behalf an 
apportionment is claimed; and special needs of the veteran, 
his dependents, and the apportionment claimant.  38 U.S.C.A. 
§ 5307(a) (West 2002); 38 C.F.R. § 3.451 (2005).

III. Factual Background

The evidence reflects that, in a September 1997 rating 
decision, the RO granted service connection for the veteran's 
post-traumatic stress disorder (PTSD), and awarded a 100 
percent disability rating, effective from October 1995.  In 
its letter dated September 1997, the RO advised the veteran 
that his monthly rate included an additional allowance for 
his dependents, his wife (the appellant) and his child, 
[redacted].  There is no indication in the record that the 
veteran and the appellant were ever divorced.

On September 15, 2000, the veteran's service representative 
contacted the RO regarding receipt of a notice scheduling the 
veteran for a VA examination.  The representative enclosed a 
copy of a newspaper article indicating that the veteran was 
incarcerated since November [redacted], 1999 and was serving a 12-
month sentence in [redacted] County for larceny.  A record in 
the file indicates that the veteran failed to report for a VA 
examination scheduled on September 22, 2000.  It is unclear 
if he was incarcerated in September 2000 at the time of the 
scheduled VA examination.

In November 2000, the RO obtained verification from the 
Mecklenburg Correctional Facility that the veteran was 
incarcerated for a felony, and was committed on October [redacted], 
2000, following conviction.  Subsequently action was 
undertaken to pay him at a 10 percent rate and, in a December 
2000 letter, the RO advised the veteran that his disability 
rating was reduced to 10 percent due to his incarceration, 
effective that month.  

In a January 2001 letter, the RO advised the veteran that his 
VA compensation would cease in February 2001 because he 
failed to report for the scheduled VA examination.  It is 
unclear if this was ever implemented by the RO.

In March 2001, the RO received the appellant's claim for 
apportionment.  In October 2001 letters, the RO advised the 
appellant and the veteran that her claim for an apportionment 
was denied because his benefits were of an insufficient 
amount to grant a reasonable monthly apportionment, in light 
of his suspended VA monetary benefits.  In an October 2001 
signed response to the RO's letter, the veteran said, "I 
agree with your decision".  He also said that he and the 
appellant had a "misunderstanding" regarding the amount 
from which the apportionment was dawn. 

In a December 2001 rating decision, the RO reduced the 
veteran's disability evaluation from 100 to 50 percent, 
effective from February 1, 2001.

In February 2002, the appellant submitted evidence of 
financial need in her financial report that was based upon 
her net monthly income after expenses.

In the April 2002 special apportionment decision, it was 
noted that the appellant's income and expenses showed an 
excess net income after expenses.  It is noted that her 
reported gross rather than net income was used.  In addition, 
the amount included an award of Social Security benefits to 
the daughter.

But, in May 2002, the appellant maintained that monthly bills 
for her and [redacted] exceeded their income and she did not 
include the cost of home repairs and [redacted]'s college fund.  
She said she drove a ten year old car and was unable to 
afford to purchase a newer one.  She also said that in 
estimating her monthly expenses, she neglected to report her 
gasoline costs, based upon her daily round trip commute of 
approximately 80 miles that averaged about $40 to $50 per 
week, or $200 per month.  As well, she argued that her 
monthly expenses did not leave her with surplus income and 
that her claim for apportionment of the veteran's VA 
compensation benefits for the period in question is thus 
warranted.

Records further indicate the veteran was released from 
incarceration on September [redacted], 2002, and returned to live 
with the appellant and his daughter.  In an April 2004 rating 
decision, the RO reinstated his 100 percent disability rating 
for PTSD, effective from February 1, 2001.  In a May 2004 
letter, the RO advised the veteran of this action and that he 
was being paid as a veteran with two dependents, his spouse 
and child.



IV. Legal Analysis

First, it is noted, based on the September 1997, December 
2001, and April 2004 rating decisions described above, that 
the veteran was ultimately in continuous receipt of a 100 
percent disability rating for his service-connected PTSD, 
effective from October 1995.  In its September 2001 and April 
2004 letters, the RO clearly advised the veteran that his 
monthly VA compensation rate was being paid as a veteran with 
two dependents, his wife and his child.

Second, the veteran was incarcerated following conviction of 
a felony from approximately October [redacted], 2000 to September [redacted], 
2002.  All or part of the compensation not paid to an 
incarcerated veteran may be apportioned to the veteran's 
spouse, child or children and dependent parents on the basis 
of individual need.  In determining individual need 
consideration shall be given to such factors as the 
apportioned claimant's income and living expenses, the amount 
of compensation available to be apportioned, the needs and 
living expenses of other apportioned claimants as well as any 
special needs, if any, of all apportioned claimants.  38 
C.F.R. § 3.665(e)(1).  During the time he was incarcerated, 
his wife (the appellant) and their child, [redacted], were his 
only dependents.

In accordance with 38 U.S.C.A. § 5313, all or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to his dependents on the basis of individual 
need.  In March 2001, the RO received the appellant's claim 
for apportionment and, in February and May 2002 she submitted 
evidence of her financial need.

According to the statute and regulation, an apportionment 
based on the veteran's incarceration shall be effective the 
date of reduction of payments made to him, subject to 
payments to him over the same period.  38 U.S.C.A. § 5313; 
38 C.F.R. § 3.665.

In applying for an apportionment of the compensation withheld 
from the veteran on behalf of her and their minor child, the 
Board concludes that the appellant has established financial 
need for the apportionment at least for the amount which 
would have been paid to the veteran for two dependents.  The 
veteran's two dependents were also entitled to receive the 
compensation to which he was no longer entitled at the 
applicable statutory rate for the period from approximately 
October [redacted], 2000 to September [redacted], 2002.  

As such, the Board is of the opinion that an apportionment of 
the veteran's VA compensation benefits on behalf of his two 
dependents, his wife (who is the appellant) and their minor 
child, [redacted], for a period from approximately October [redacted], 
2000 to September [redacted], 2002, while he was incarcerated, is 
warranted paid at least at the rate the veteran would have 
been paid for two dependents during that time.


ORDER

An apportionment of the veteran's VA compensation benefits on 
behalf of his wife (the appellant) and his minor child, 
[redacted], for a period from approximately October [redacted], 2000 to 
September [redacted], 2002, while he was incarcerated, at least at 
the rate the veteran would have been entitled to for two 
dependents were he not incarcerated, is granted subject to 
the law and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


